Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.
 


DETAILED ACTION
This Office action is made in response to Amendment, filed 6 September 2022 (“Reply”).  Applicant has amended Claims 1 – 19 and 21 - 22.  As amended, Claims 1 – 22 are presented for examination.
In Office action of 5 May 2022 (“Office Action”):
Claims 1 – 22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 – 22 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 22 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 1 – 3, 5 – 6, 8 – 13, 16 – 17 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Kagle et al., US Pub. 2003/0154493 A1 (hereinafter Kagle) in view of Morales et al, US Pub. 2014/0109124 A1 (hereinafter Morales).
	Claims 4 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Kagle and Morales as applied to claims 1 and 10 above, and further in view of Belyaev et al., US Pub. 2014/0259038 A1 (hereinafter Belyaev).
Claims 7 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Kagle and Morales as applied to claims 1 and 10 above, and further in view of Garbow et al., US Pub. 2007/0136751 A1 (hereinafter Garbow).
Claims 18 - 21 were rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Kagle and Cooper Jr. et al., US Pub. 2003/0223734 A1 (hereinafter Cooper).



Response to Arguments - 35 U.S.C. § 112
Applicant submits that amendments to claims 1, 10 and 18 overcomes the rejections under 35 U.S.C. § 112(a).  Examiner respectfully disagrees.  The amendments to claims 1, 10 and 18 do not overcome the rejections under 35 U.S.C. § 112(a) as it is not clear that the inventor or joint inventors had possession of the claimed invention as outlined in the rejection below.  Therefore, the Examiner maintains the rejection of Claims 1 – 22 under 35 U.S.C. § 112(a).
Applicant has amended claims 1, 10 and 18.  Therefore, the rejection of Claims 1 – 22 under 35 U.S. C § 112(b) is withdrawn.




Response to Arguments – 35 U.S.C. § 101

Applicant submits that the claims have been amended to clearly define feature as being drawn to a specific, rather than abstract idea and tie the claims to a practical application of any alleged abstract idea to overcome rejection of Claims 1 – 22 under 35 U.S.C. § 101 (Reply pp. 8 - 10).  Specifically, Applicant asserts that transmission of another one of the content cannot be performed in the human mind and therefore, do not recite a mental process (Reply p. 9).  Further, Applicant submits that “causing…transmission of…content items,” and “outputting a requested episode of the network series” integrates any alleges abstract idea into practical applications and amounts to significantly more than any alleged abstract idea.  Additionally, Applicant asserts that the claimed limitations provide improvements to the functioning of a computer (Reply p. 10).  Finally, Applicant asserts that the recited features of the claims, alone and in combination, recite significantly more than the abstract idea.  Examiner respectfully disagrees.
Applicant has claimed “causing, based on the determined missing stop time, transmission of another one of the content items” and “outputting a requested episode of the network series” but there does not appear to be support for these limitations in the specification as presented in the rejection under 35 U.S.C. § 112(a) below.
In response to Applicant’s assertion that the above limitations of "causing, based on the determined missing stop time, transmission of another one of the content items" and “causing, based on the determined substitute candidate boundary time, allocation of network resources associated with outputting a requested episode of the network series" taken as a whole, integrate any alleged abstract ideas into practical applications of transmitting content items, these limitations rather than being considered as additional elements recited in the claim beyond the judicial exception (as in Step 2A: Prong Two), are in fact Abstract Ideas which fall under the grouping of Certain Methods of Organizing Human Activity as commercial or legal interactions involving advertising, marketing or sales activities or behaviors (2019 PEG).  As such, they are not additional elements and do not need to be evaluated to determine whether they integrate the exception into a practical application of the exception.
In response to Applicant’s arguments regarding allocation of network resources, Applicant has pointed to the specification paras. 36 - 37  "network. .. could move the second program to a new time to compete with programs in a different time slot" and "a broadcaster...might move one program so that [two programs]… show on the same night, and fans of each program are more likely to watch both programs," (p. 10) as an example of allocation of network resources.  Applicant asserts that this allocation of network resources improves the functioning of a computer.  Examiner respectfully disagrees.  This reallocation of resources is aimed at driving up total viewership and retention rates and does not improve the functioning of a computer but rather falls under the Certain Methods of Organizing Human Activity grouping of Abstract Ideas as this concept is directed to advertising, marketing and business relations. 
Even if these limitations were not directed to an Abstract Idea and were considered additional elements which required analysis to determine if they amounted to significantly more, the MPEP presents that “courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  i. Receiving or transmitting data over a network”, (MPEP 2106.05(d) II).  The steps of transmitting content items  and outputting a request episode are “transmitting data” and therefore are considered to be well-understood, routine and conventional by the courts.
Therefore, the Examiner maintains the rejection of Claims 1 – 22 under 35 U.S.C. § 101 as detailed below.



Response to Arguments – 35 U.S.C. § 103
Applicant’s arguments with respect to Claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.
  
Applicant’s arguments with respect to independent Claim 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 18 - 21 has been withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent Claims 1 and 10 recite a limitation of “causing, based on the determined missing stop time, transmission of another one of the content items”.  However, this limitation is not disclosed in the instant specification.  In paragraph 30, the specification discloses that tracking individual and aggregated viewership statistics may be used for predictive purposes and gives various examples of how viewership data could guide programming decisions (paras. 31 – 41).  But, the specification appears to be silent regarding causing transmission of content items based on the determined missing stop time.
Amended independent claim 18 recites a limitation of “causing, based on the determined substitute candidate boundary time, allocation of network resources associated with outputting a requested episode of the network series.”  However, this limitation does not appear to be disclosed in the instant specification.  In paragraph 40, the specification discloses that determination of whether to offer VOD before an episode has broadcast, how many episodes of past content should be available on VOD and comparative costs and benefits of releasing a program exclusively on VOD may be determined via estimates of viewer behavior.  But the specification appears to be silent regarding causing outputting of a requested episode.  In terms of allocation of network resources, as previously presented, paragraph 2 of the US PG Pub of the instant application mentions the ever-present need for media content providers to maximize the efficiency with which resources are used and further presents that an approach to this efficiency is to “use the resources to provide the media content that will be of most interest to the consuming end users, and to minimize the use of resources in transmitting media content that goes unwatched.”  In paragraph 31, various benefits from viewership data are discussed including the possibility of redirecting funds and internal resources.  However, no mention is made as to reallocating transmission resources and specifically based on the determined stop time or the determined substitute candidate boundary time, as claimed.  Additionally, in an exemplary manner, it is presented that viewership data may be used to guide scheduling decisions ([0034]) and marketing decisions for upcoming programming, ([0035] and [0058]).  It is unclear what the transmission resources are, how they are allocated and how this allocation is based on the determined stop time or the determined substitute candidate boundary time.  
Amended dependent claims 5, 13 and 19 recite a limitation of stopping sending a content item based on the determined stop time which is not supported in the instant specification.  The specification discloses determining a substitute candidate stop time to improve viewership data (Fig. 3a and [0066] – [0070]) but does not link this determination to stopping sending a content item.  The instant specification does disclose that a content scheduler may wish to optimize a content schedule for the broadest audience by not renewing a program for which it appears that a general audience is not actively engaged ([0036]), but it is unclear how determining a stop time causes the stopping sending of a content as claimed.
Amended dependent claims 6 and 22 recite the limitation that determining the missing stop time for the content item is based on estimated audience sizes which does not appear to be supported in the instant specification.  The instant specification discloses generally that viewership data may guide programming, scheduling and marketing decisions to maximize audience viewership ([0033] – [0035]) but does not specify how estimated audience sizes help determine a stop time for a content item that has been determined to be missing.  
Amended dependent claims 9 and 17 recite the limitation of the determined stop time comprises a time for ending a recording of content but the specification does not provide support for this limitation.  The instant specification indicates that a DVR may have been preprogrammed to record an episode ([0085]) but there is no mention of ending the recording based on a determined stop time, as claimed.
Therefore, it is unclear that the inventor had possession of the currently claimed invention at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 5 and 13 recite the term “causing transmission of the another one of the content items further comprises stopping sending of the another one of the content items” in Claim 5 ll. 1 – 3 and Claim 13 ll. 3 – 4.  It is unclear causing transmission of a content could comprise stopping sending of a content item.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    

Step 1 – Determine if the claims falls within one of the four categories, (MPEP 2106.03)?
	Independent claims 1 and 18 and their associated dependent claims recite a method which falls within the statutory category of a Process.  Independent Claim 10 and its associated dependent claims recite an apparatus which falls within one or both of the statutory categories of a machine or product of manufacture.  Therefore, the claims are patent eligible according to Step 1.

Step 2A, Prong One – Do the claims recite a judicial exception?  Do the claim limitations fall within any of the groupings of abstract ideas?
	In this case, the limitations of Claim 1 which recite the abstract idea include –
		determining viewership information for a plurality of content items, wherein the viewership information is missing a stop time for when a user stopped watching one of the content items;
		determining a missing stop time for the content item;
which fall within the Mental Process grouping of Abstract Ideas.  Determining viewership information is an observation and determining a missing stop time is a judgment.  These actions can be performed in the human mind.  Therefore, these limitations of claim 1 recite a judicial exception of an abstract idea in the grouping of Mental Processes.
	Claim 1 further recites –
		causing, based on the determined missing stop time, transmission of another one of the content items
which falls within the commercial or legal interactions of the Abstract Ideas Grouping of Certain Methods of Organizing Human Activity.  Using viewership data to cause a change in programming relates to advertising or marketing.  The instant specification discloses, for example, that a broadcaster might use viewership data to move programs to different nights to drive up total viewership ([0036]) which is a marketing strategy.  In another example, the specification discloses that viewership data for episodes in a television series could be used to estimate the value of an advertising contract ([0037]) which pertains to advertising.  Therefore, this limitation recites a judicial exception of an abstract idea in Certain Methods of Organizing Human Activity.
	For similar reasons, independent Claims 10 also recites the judicial exceptions of an abstract idea falling in the groupings of Mental Processes and Certain Methods of Organizing Human Activity.

	The limitations of Claim 18 which recite the abstract idea include – 
		determining a missing boundary time;
		determining a first and second candidate boundary time;
		determining a substitute candidate boundary time;
which fall within the Mental Process grouping of Abstract Ideas.  Determining a missing boundary time is an observation; and determining a first and second candidate boundary time and a substitute candidate boundary time are judgments.  All of these actions can be performed in the human mind.  
Claim 18 further recites –
causing, based on the determined substitute candidate boundary time, allocation of network resources associated with outputting a requested episode of the network series.
which falls within the commercial or legal interactions of the Abstract Ideas Grouping of Certain Methods of Organizing Human Activity.  Using viewership data to cause allocation of network resources associated with outputting a requested episode relates to advertising or marketing.  The instant specification discloses, for example, that a broadcaster might use viewership data to move programs to different nights to drive up total viewership ([0036]) which is a marketing strategy.  In another example, the specification discloses that viewership data for episodes in a television series could be used to estimate the value of an advertising contract ([0037]) which pertains to advertising.  Therefore, this limitation recites a judicial exception of an abstract idea in Certain Methods of Organizing Human Activity.
Therefore, the limitations of claim 18 recites the judicial exceptions of an abstract idea falling in the groupings of Mental Processes and Certain Methods of Organizing Human Activity.

 
Step 2A, Prong Two – Do the claims recite additional elements that integrate the abstract idea into a practical application?
According to the 2019 Revised Patentable Subject Matter Eligibility Guidance, a determination is made if the claim recites additional elements that integrate the exception into a practical application. Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the abstract idea with a particular machine, effecting a transformation to a different state or applying the abstract idea in a meaningful way beyond generally lining the abstract idea to a particular technological environment.	
In this case, the additional elements recited in Claim 1 include –
		a computing device.

The additional elements recited in Claim 10 include –
	at least one processor
	at least one memory
Claim elements of "a computing device", "at least one processor" and “at least one memory” are generic computer components performing generic computer functions which the courts have found not to be enough to qualify as "significantly more" when recited in a claim, (MPEP 2106.05 I A).

	The addition elements recited in Claim18 include –
		a centralized database
retrieving content output data
Claim element of "a centralized database” is a generic computer component performing generic computer functions which the courts have found not to be enough to qualify as "significantly more" when recited in a claim, (MPEP 2106.05 I A).
The step of retrieving output data is insignificant pre-solution activity of data gather as retrieving data does not add meaningful limitations to the process of determining a substitute candidate boundary time.  This additional element merely adds insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g).  


Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
According to the 2019 PEG, an evaluation is made to determine if the claim recites additional elements that amount to an inventive concept, or "significantly more", than the recited judicial exception.
The additional elements recited in Claims 1 and 10 include –
		a computing device 

	at least one processor
		at least one memory
The additional elements recited in Claim 18 include –
		a centralized database 
retrieving content output data
	These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Claim elements of "a computing device", " processor", “memory” and “a centralized database” are all generic computer components performing generic computer functions which the courts have found not to be enough to qualify as "significantly more" when recited in a claim, (MPEP 2106.05 I A).  The additional element of retrieving content output data also does not amount to significantly more than the judicial exceptions.  “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  i. Receiving or transmitting data over a network”, (MPEP 2106.05(d) II).  The step of receiving a request to output data is “receiving data” and therefore is considered to be well-understood, routine and conventional by the courts.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claims 1, 10 and 18 do not amount to "significantly more" than the recited judicial exception.

Dependent Claims 2 - 9, 11 - 17 and 19 - 22 recite the same abstract ideas of independent Claims 1, 10 and 18, respectively. The claims recite additional elements of determining a network corresponding to the missing boundary time, and start and stop times corresponding to the network, determining an episode of a network series and other viewership data regarding episodes in the series, determining a daypart corresponding to the boundary time, and determining various boundary times based on multiple combinations of episodes, network series and daypart using weighted averages, determining programming type corresponding to the missing boundary time and a subset of the viewership data based on programming type. These elements merely recite more abstract steps of the abstract ideas identified in independent Claims 1, 10 and 18 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claims.
Therefore, Claims 1-22 are not drawn to eligible subject matter as they are directed to an
abstract idea without significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 8, 10 – 12, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al, US Pub. 2014/0109124 A1 (hereinafter Morales) in view of Ketkar, US Pub. 2012/0030587 A1 (hereinafter Ketkar).

In regards to Claim 1, Morales discloses a method comprising:
determining, by a computing device, viewership information for a plurality of content items, wherein the viewership information is missing a stop time for when a user stopped watching one of the content items (Morales: [0005], where various viewership data sets from a plurality of data sources are received; [0026] where missing data items including various time periods are identified);
determining the missing stop time, based on: 
stop times of a first plurality of prior content output sessions in which other content items, different from the one of the content items, were output to the user (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources. For example, if subsets of A and B are aligned so that common patterns present In each subset of A and Bare correlated with one another where data Is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set. This technique can be applied across a plurality of more than two data sets); and 
stop times of a second plurality of prior content output sessions in which the one of the content items was output to other users (Morales: [0027], where data sets which are missing data can be aligned in time with data sets that are not missing data which can be used to interpolate or impute data to the data set with missing data).  
But Morales fails to explicitly disclose causing, based on the determined missing stop time, transmission of another one of the content items
Ketkar from a similar endeavor teaches causing, based on the determined missing stop time, transmission of another one of the content items (Ketkar: [0037], where if media is missing or corrupted, a search based on tags  may be conducted to match a recommendation; [0036], where upon receiving the media, media locator may identify the program associated with the media, and then attempt to locate substitute media.  For example, a program clip may be replaced with the entire episode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales in view of Ketkar such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]), could include the other episodes of Ketkar (Ketkar: [0036]) which can be used as substitute media.

Regarding Claim 2, the combined teaching of Morales and Ketkar discloses the method of claim 1, further comprising: 
receiving information indicating a content output device used by the user (Morales: [0020], where viewership information may be obtained from consumer electronics devices, such as, SmarTVs, PCs, tablet devices, phones, etc.); and 
determining the missing stop time based on stop times that correspond to output sessions that used the content output device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).

Regarding Claim 3, the combined teaching of Morales and Ketkar discloses the method of claim 1, wherein the one of the content items is an episode in a series of episodes (Ketkar: [0028], where media may include video clips, program episodes, advertisements, etc.), and the determined missing stop time is based on a stop time of another episode in the series (Ketkar: [0036], where upon receiving the media, media locator may Identify the program associated with the media, and then attempt to locate substitute media" For example, a program clip may be replaced with the entire episode).


 Regarding Claim 6, the combined teaching of Morales and Ketkar discloses the method of claim 1, wherein determining the missing stop time for the one of the content items is further based on estimated audience sizes (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia; [0016], where counts of viewers is determined).

Regarding Claim 8, the combined teaching of Morales and Ketkar discloses the method of claim 1, further comprising: 
applying a first weight to the stop times of the plurality of the plurality of prior content output sessions (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
applying a second weight to the content output data for the plurality of other users (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source), 
wherein the determined stop time is further based on the first weight and the second weigh (Morales: [0027], where gaps in data sets may be replaces by estimates obtained from aligning different data sets in time; [0031] ~ [0032], where data can be analyzed using a weighted moving average which process computes a weighted average using a weighting factor of a current data set; [0040]-[0041], where the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results).  


In regards to Claim 10, Morales discloses an apparatus comprising: 
at least one processor (Morales: Fig. 9 and [0047], where a computer system includes at least one processor 144); and 
at least one memory having stored therein machine executable instructions that, when executed by the at least one processor (Morales: Fig. 9 and [0049], where a computer system includes a storage device 150 including a computer-readable storage medium on which is stored one or more sets of computer-readable instructions), cause the apparatus to: 
determine viewership information for a plurality of content items, wherein the viewership information is missing a stop time when a user stopped watching one of the content items (Morales: [0005], where various viewership data sets from a plurality of data sources are received; [0026] where missing data items including various time periods are identified); 
determine the missing stop time, based on: 
stop times of a first plurality of prior content output sessions in which other content items, different from the one of the content items, were output to the user (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources. For example, if subsets of A and B are aligned so that common patterns present In each subset of A and Bare correlated with one another where data Is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set. This technique can be applied across a plurality of more than two data sets); and 
stop times of a second plurality of prior content output sessions in which the one of the content items was output to other users (Morales: [0027], where data sets which are missing data can be aligned in time with data sets that are not missing data which can be used to interpolate or impute data to the data set with missing data). 
But Morales fails to explicitly disclose cause, based on the determined missing stop time, transmission of another one of the content items.
Ketkar from a similar endeavor teaches cause, based on the determined missing stop time, transmission of another one of the content items (Ketkar: [0037], where if media is missing or corrupted, a search based on tags  may be conducted to match a recommendation; [0036], where upon receiving the media, media locator may identify the program associated with the media, and then attempt to locate substitute media.  For example, a program clip may be replaced with the entire episode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales in view of Ketkar such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]), could include the other episodes of Ketkar (Ketkar: [0036]) which can be used as substitute media.


In regards to Claim 11, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, further cause the apparatus to: 
receive information indicating a content output device used by the user (Morales: [0020], where viewership information may be obtained from consumer electronics devices, such as, SmarTVs, PCs, tablet devices, phones, etc.); and 
determine the missing stop time based on stop times that correspond to viewing sessions that used the content output device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).  

Regarding Claim 12, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10, wherein the one of the content items is an episode in a series of episodes (Ketkar: [0028], where media may include video clips, program episodes, advertisements, etc.), and the determined missing stop time is based on a stop time of another episode in the series (Ketkar: [0036], where upon receiving the media, media locator may Identify the program associated with the media, and then attempt to locate substitute media" For example, a program clip may be replaced with the entire episode). 

Regarding Claim 16, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus to: 
apply a first weight to the stop times of the first plurality of prior content output sessions (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
apply a second weight to the stop times of the second plurality of prior content output sessions (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source),
wherein the determined missing stop time is further based on the first weight and the second weight (Morales: [0027], where gaps in data sets may be replaces by estimates obtained from aligning different data sets in time; [0031] ~ [0032], where data can be analyzed using a weighted moving average which process computes a weighted average using a weighting factor of a current data set; [0040]-[0041], where the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results). 

Regarding Claim 22, the combined teaching of Morales and Ketkar discloses the method of claim 10, wherein determining the missing stop time for the one of the content items is further based on estimated audience sizes (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia; [0016], where counts of viewers is determined).



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales and Ketkar as applied to claims 1 and 10 above, and further in view of Belyaev et al., US Pub. 2014/0259038 A1 (hereinafter Belyaev).

Regarding Claim 4, the combined teaching of Morales and Ketkar discloses the method of claim 1, wherein the missing stop time (Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time and imputing individual missing data items based on patterns formed by count data).  But Morales and Ketkar fail to explicitly disclose based on: a genre of the one of the content items; a daypart corresponding to the genre; and at least one content output sessions, of the first plurality of prior content output sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the one of the content items (Belyaev: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.);
a daypart corresponding to the genre (Belyaev: [0044], where each genre is associated with its appropriate daypart); and 
at least one content output sessions, of the first plurality of prior content output sessions, of content items of the genre (Belyaev: [0032] and [0044], where user preferences and behavior are tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Belyaev such that the data sets with common patterns used to impute missing data of Morales (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart (Belyaev: [0044]).


Regarding Claim 14, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10, wherein the determined missing stop time (Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time and imputing individual missing data items based on patterns formed by count data).  But Morales and Ketkar fail to explicitly disclose is based on: a genre of the one of the content items; a daypart corresponding to the genre; and at least one content output sessions, of the first plurality of prior content output sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the one of the content items (Belyaev: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.);
a daypart corresponding to the genre (Belyaev: [0044], where each genre is associated with its appropriate daypart); and 
at least one content output sessions, of the first plurality of prior content output sessions, of content items of the genre (Belyaev: [0032] and [0044], where user preferences and behavior are tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Belyaev such that the data sets with common patterns used to impute missing data of Morales (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart (Belyaev: [0044]).



Claims 5, 7, 9, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales and Ketkar as applied to claims 1 and 10 above, and further in view of Garbow et al., US Pub. 2007/0136751 A1 (hereinafter Garbow).


Regarding Claim 5, the combined teaching of Morales and Ketkar discloses the method of claim 1.  But Morales and Ketkar fail to explicitly disclose, wherein causing transmission of the another one of the content items further comprises stopping sending of the another one of the content items based on the determined missing stop time.
	Garbow from a similar endeavor teaches wherein causing transmission of the another one of the content items further comprises stopping sending of the another one of the content items based on the determined missing stop time (Garbow: [0042], where a user jumps to a most popular tranfer channel based on collected viewership information and thus stops rendering their current channel; 
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).  

Regarding Claim 7, the combined teaching of Morales and Ketkar discloses the method of claim 1, further comprising: 
determining the missing stop time by selecting stop times that correspond to content output sessions (Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Kagle and Morales fail to explicitly disclose receiving information indicating a geographic area of the user; and selecting the determined stop time by selecting stop times that correspond to content output sessions that that occurred at or near the geographic area (emphasis added to distinguish elements not explicitly taught by Morales and Ketkar).
Garbow from a similar endeavor teaches receiving information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred at or near the geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).  


Regarding Claim 9, the combined teaching of Morales and Ketkar discloses the method of claim 1.  But Morales and Ketkar fail to explicitly disclose, wherein the determined stop time comprises a time for ending a recording of the one of the content items.  
Garbow from a similar endeavor teaches wherein the determined stop time comprises a time for ending a recording of the one of the content items (Garbow: [0007], where the end time of a recording of a live program is automatically extended such as a football game that goes into overtime1 beyond the expected end time).
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).


Regarding Claim 13, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10.  But Morales and Ketkar fail to explicitly disclose, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus to cause transmission of the another one of the content items by stopping sending of the another one of the content items based on the determined missing stop time.
Garbow from a similar endeavor teaches cause the apparatus to cause transmission of the another one of the content items by stopping sending of the another one of the content items based on the determined missing stop time (Garbow: [0042], where a user jumps to a most popular tranfer channel based on collected viewership information and thus stops rendering their current channel; 
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).
 
Regarding Claim 15, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus: 
determine the missing stop time by selecting stop times that correspond to content output sessions (Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Morales and Ketkar fail to explicitly disclose receive information indicating a geographic area of the first viewer; and determine the missing stop time by selecting stop times that correspond to content output sessions that occurred in a same or nearby geographic area (emphasis added to distinguish elements not explicitly taught by Morales and Ketkar).
Garbow from a similar endeavor teaches receive information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred in a same or nearby geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).


Regarding Claim 17, the combined teaching of Morales and Ketkar discloses the apparatus of claim 10.  But Morales and Ketkar fail to explicitly disclose, wherein the determined stop time comprises a time that a recording of the one of the content items ended.
Garbow from a similar endeavor teaches wherein the determined stop time comprises a time that a recording of the one of the content items ended (Garbow: [0007], where the end time of a recording of a live program is automatically extended such as a football game that goes into overtime1 beyond the expected end time).
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Ketkar in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 4014/031910 A1 discloses augmenting a viewership dataset by supplementing missing information based upon available data by projecting missing viewership (Abstract and [0048]). 
Kunisetty, US Pub. 2014/0130099 A1 disclose that there is the potential for EPG data to be inaccurate due to various things such as dynamic changes in the current lineup, such as sporting events or live debates, which causes changes to start and end times, ([0033]).  
F. Alvarez et al., "Audience Measurement Modeling for Convergent Broadcasting and IPTV Networks," in IEEE Transactions on Broadcasting, vol. 55, no. 2, pp. 502-515, June 2009, doi: 10.1109/TBC.2008.2012040 disclose that without reliable audience data, may businesses will be reluctant to participate in the new media content delivery platforms, (Abstract).
Hoffberg, US Patent 6,850,252 B1 disclose using a model to extrapolate data to fill in for missing data (col. 131 ll. 4 – 18).
Grauch et al., US Pub. 2005/0235318 A1 disclose tracking a subscriber’s use of a device and identifies mission STB event records (Abstract and [0078]).
Cordray et al., US Pub. 2007/0157249 A1 disclose tracking user’s viewing progress of programs in a series (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421